Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:   
I. 	Claims 1-11, drawn to a method of establishing secure communication between a server and a device in a distributed control system based on public-private key pair of server and device respectively and further based server and device nonce signature generated based on private key of the server and device respectively (as shown in Fig. 5), classified in H04L9/0822 and H04L9/3247.     
II. 	Claims 12-18, drawn to A distributed control system for stablishing semi-secure communication and fully secure communication between electronic control unit and one or more distributed control module using first session key and second session key respectively. (as shown in Fig. 2), classified in H04L9/0841 and H04L 9/0838.
III. 	Claims 19-20, drawn to an electronic engine for encrypting/decrypting and signing messages exchanged between transceiver and one or more devices using symmetric and asymmetric encryption scheme (as shown in Fig. 1), classified in H04L9/0825.
Regarding inventions I, II and III, the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).      
In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Group I, materially differ from group II and III as is directed to establishing secure communication between server and device in a distributed control system using session key generated at server and verified at device based on server and device signature generated based on signing the device nonce with private key of the server and signing the server nonce with private key of device. Group II, materially differ from group I and III, as it is directed to a distributed control  system for establishing semi-secure encrypted communication and fully secure encrypted communication between device based on first and second session key respectively and signing the server public key and device public key using authorization private key associated with distributed control system Group III, materially differ from group I and II, as it is directed to an electronic engine to perform encryption/decryption and signing operation on messages exchanged between transceiver and one or more device.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.     
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:    
The invention have acquired a separate status in the art in view of their different classification.     
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.   
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).    
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.    
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.      
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to the applicant’s representative- Mr. Justin Foster (Reg. No. 77409) on 06/21/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/Examiner, Art Unit 2436